DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/21 has been entered.
 Response to Amendment
The Amendment filed 02/16/21 has been entered. Claims 1, 6, and 16-17 have been amended. Claim 13 has been cancelled. Claims 1-8, 10-12, and 15-19 are addressed in the following office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/21 was filed after the mailing date of the Final Office Action on 12/08/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“pulling element” in claim 1
“first attachment element… to axially fix” in claim 1
“second attachment element… to axially fix” in claim 1
“a plurality of attachment elements… to axially fix” in claim 17
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Rothe on 06/03/21.
The application has been amended as follows: 
15.	(Currently Amended) A medical kit comprising a medical device according to claim 1 and at least one component selected from [[the]] a group consisting of negative pressure or vacuum source, extension tube, fluid collection vessel, sterile filter, grasping instrument, lubricant, syringe, suture, sealing patch, scissors and stapler.
16.	(Currently Amended) The medical device according to claim 11, wherein the holes and/or perforations in the distal tube section of the fluid communication element extend along an entire length of the fluid collection element
17.	(Currently Amended) The medical device according to claim 1, further comprising a plurality of attachment elements secured around the fluid collection element at a plurality of fixation sites along [[the]] a length of the fluid collection element between the first attachment element and the second attachment element to axially fix the fluid collection element to the fluid communication element.
Reasons for Allowance
Claims 1-8, 10-12, and 15-19 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of “an entirety of the pulling element being located outside of the proximal tube section of the fluid communication element, the device further comprising: a first attachment element secured around the proximal fluid collection 
Prior art reference Ordermatt [EP 2851102] discloses (Fig. 2) a fluid collection element (110), a fluid communication element (120), a pulling element (130), and a second attachment element (117) as substantially claimed. However, Ordermatt fails to disclose a first attachment element secured around the proximal fluid collection portion to axially fix the proximal fluid collection portion to the fluid communication element.
Prior art reference Ordermatt [DE 102014224012] disclose (Figs 2a-b) a fluid collection element (110), a fluid communication element (120), a pulling element (130), and an attachment element (134) as substantially claimed. However, Ordermatt fails to disclose an entirety of the pulling element being located outside of the proximal tube section of the fluid communication element, the device further comprising: a first attachment element secured around the proximal fluid collection portion to axially fix the proximal fluid collection portion to the fluid communication element, and a second attachment element secured around the distal fluid collection portion to axially fix the distal fluid collection portion to the fluid communication element, so that the fluid collection element is axially fixed relative to the fluid communication element. Furthermore, the pulling element and attachment element of Ordermatt are a single element instead of separate elements. 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/ERICH G HERBERMANN/               Primary Examiner, Art Unit 3771